Mb. Justice Hutchison:
In this action for damages for non-performance of a lease contract the court below found from the evidence that the contract referred to in the complaint was established, the defendant having received $200 from the plaintiff for *996the first animal instalment of rent, and that the defendant later refused to perform the contract, as appears also from her letter of February 10, 1921, addressed to the plaintiff.
The court below expressed itself as follows: “It has been proved that 10 acres of the leased property were to be used for the cultivation of minor crops and the remaining 30 acres for pasture, on which 25 head of cattle could be kept; and that the plaintiff had opened negotiations with Adrián Cintrón and Valentin Berrios for devoting the property to such uses. The court is of the opinion that under the averments of the fifth count of the complaint the plaintiff could have earned profits during the term of the lease which may be reasonably fixed at the sum of $400.”
The Supreme Court upheld the findings of the trial cdurt which served it as a basis for adjudging that the defendant pay to the plaintiff the sum of $600, with interest on a part of the said sum and the costs.

Affirmed.

Mr. Justice Wolf took no part in the decision of this case.